DETAILED ACTION
This Office Action is in response to the Terminal Disclaimers and Remarks filed on 02 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1, 10, and 18 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a substrate comprising silicon, the substrate having a first fin, a second fin and a third fin protruding therefrom; a trench isolation structure on the substrate between a lower portion of the first fin and a lower portion of the second fin; a gate dielectric layer over an upper portion of the first fin, the gate dielectric layer over an upper portion of the second fin, the gate dielectric layer over an upper portion of the third fin, and the gate dielectric layer on the trench isolation structure, wherein the gate dielectric layer is continuous between the first and second fins and is continuous between the second and third fins, and wherein the gate dielectric layer comprises hafnium and oxygen; a first gate layer over the gate dielectric layer over the second fin and over the third fin but not over the first fin, wherein the first gate layer is further over a portion of but not all of the trench isolation structure, and wherein the first gate layer comprises titanium and nitrogen; and a second gate layer over the first fin, wherein the second gate layer is further over the trench isolation structure and over the first gate layer, wherein the second gate layer comprises titanium. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to have a VLSI device that has minimized parasitic loss under disturbed conditions.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812